Citation Nr: 1445952	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-32 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an atrial fibrillation and hypertension with mitral insufficiency.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to August 1970, including service in the Republic of Vietnam from August 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), wherein it declined to reopen a claim for service connection for atrial fibrillation with hypertension.  The Board reopened and remanded the claim in an August 2013 decision.

In August 2010 the Veteran testified before a Decision Review Officer.  A transcript has been associated with the claims file.

The Court has held that "a claimant's identification of the benefit sought does not require any technical precision."  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Reading the material sympathetically, the Board finds the Veteran's claims for "heart condition" and "chest disability," adjudicated as "atrial fibrillation and hypertension," were intended to include his diagnosed mitral valve insufficiency.  The claims have been recharacterized on the title page accordingly.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are relevant to the issue on appeal.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

In a September 2014 letter, the Veteran asserts that there is CUE in the September 2014 supplemental statement of the case (SSOC) adjudicating his claim for service connection for an atrial fibrillation and hypertension with mitral insufficiency.  Because this issue is currently in appellate status, however, there is no final adverse RO or Board decision that can be subject to a CUE attack; thus, as a matter of law, he cannot assert a claim of CUE.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the RO is responsible for compliance with all remand instructions, and the Veteran has the right to compliance with the remand directives of the Board.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Here, remand is required to address the questions of aggravation of the Veteran's atrial fibrillation, hypertension, and mitral insufficiency by his service-connected congestive heart failure.  Where a VA examiner did not specifically opine as to whether a disability was aggravated (as distinct from caused) by a service-connected disability, soliciting such an opinion is necessary to adjudicate the appeal.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Post-service treatment records show reported chest pains in September 1970, just one month after separation from service, and a diagnosis of hypertension in 1973.  An August 1974 VA treatment record shows a notation of high blood pressure, and in many treatment records the Veteran reports a longstanding history of hypertension going back to the 1970s.  He was diagnosed with atrial fibrillation in 1998, and in 2004, the same year that his service connection for ischemic heart disease became effective, his atrial fibrillation symptoms worsened to daily occurrence.  In 2004, VA treatment records also showed mild to moderate mitral valve regurgitation (MVR).  In November 2008 his MVR was moderate and by April 2009 it was severe and an MVR repair was recommended.  In March 2011 it was still severe and repair was still recommended.

Additionally, the September 2014 supplemental statement of the case includes a notation that the RO received a negative response form the Social Security Administration (SSA) National Records Center in December 2013.  Although the December 2013 request to SSA is of record, the SSA response is not, and should be associated with the paper or electronic file.

The Veteran asserts in his September 2014 letter that the RO should process the Board's August 2013 remand as though it were a grant, and further instructs the RO as to what disability ratings and effective dates should be applied to the ostensible grant.  The substance of the Veteran's argument-including his reports of medical treatment-is to be considered on remand.  With respect to the Veteran's instructions to the RO as to how to process the Board's remand, the Board construes them as his desired outcome of the case, and notes that any disability rating(s) and effective date(s) would be assigned only in the event that the claim on appeal is granted, as the Veteran was notified in a July 2009 letter.

Accordingly, the case is REMANDED for the following action:

1.  Associate the SSA response with the paper or electronic file.

2.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed atrial fibrillation and hypertension with mitral insufficiency that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of atrial fibrillation and hypertension with mitral insufficiency.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating all pertinent outstanding records, obtain a VA medical opinion addendum by a cardiologist
to determine whether his atrial fibrillation, hypertension, and/or mitral valve insufficiency are caused or aggravated by service, or by the Veteran's service-connected congestive heart failure and/or posttraumatic stress disorder (PTSD) with major depressive disorder.  The examiner should review the claims file and note that review in the report.  A new examination is not necessary unless deemed so by the VA clinician drafting the medical opinion.

The cardiologist should provide an opinion as to whether the Veteran's atrial fibrillation, hypertension, and/or mitral valve insufficiency are at least as likely as not:

a) related to or aggravated by service,

b) caused, at least in part, by the Veteran's service-connected congestive heart failure and/or PTSD with major depressive disorder (alone or in the aggregate),

c) aggravated, at least in part, by the Veteran's service-connected congestive heart failure and/or PTSD with major depressive disorder (alone or in the aggregate), or

d) caused, at least in part, by the Veteran's Agent Orange exposure?

The examiner should consider the Veteran's claim for chest pains one month after separation and diagnosis of hypertension in 1973, as well as his lay statements regarding the onset of his symptoms.  A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

